Citation Nr: 1728117	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-22 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 22, 2009, for the establishment of service connection for bilateral hearing loss. 

2.  Entitlement to an effective date earlier than October 22, 2009, for the establishment of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the Veteran requested a BVA hearing.  Nevertheless, he indicated in a November 2014 communication that he did not want a BVA hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for hearing loss was received by the VA on October 24, 1980.  The RO denied his claim in a December 1980 rating decision; the Veteran did not timely appeal, and it became final. 

2.  The Veteran filed a claim to reopen entitlement to service connection for hearing loss on April 14, 1983; the RO denied his claim in an April 1983 rating decision.  The Veteran perfected an appeal, and the Vetran's claim was again denied in an October 1984 BVA decision.  The Veteran did not appeal, and it became final. 

3.  The Veteran filed a claim to reopen on September 3, 1996.  The RO denied his claim for entitlement to service connection for hearing loss in a September 1996 decision; the Veteran did not timely appeal, and it became final.
  
4.  In a statement received by the RO on October 22, 2009, the Veteran submitted a claim to reopen a claim of entitlement to service connection for hearing loss.  An initial claim for entitlement to service connection for tinnitus was filed on September 21, 2010. 

5.  In April 2012, the RO granted entitlement to service connection for tinnitus and bilateral hearing loss, and assigned an effective date of September 21, 2010.  A May 2013 Decision Review Officer (DRO) decision granted an earlier effective date of October 22, 2009 for the award of service connection for bilateral hearing loss and for tinnitus. 


CONCLUSIONS OF LAW

1.  The December 1980 and September 1996 rating decisions and October 1984 BVA decision that denied service connection for hearing loss are final.  38 U.S.C.A. §§  7104, 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.202, 20.302, 20.1100, 20.1103 (2016).

2.  The criteria for an effective date earlier than October 22, 2009, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date earlier than October 22, 2009, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In deciding this case based on its application of the law to the pertinent facts, the Board notes that the "date of receipt" of claim means the date on which the claim was received by VA, except as to specific provisions for claims received in the State Department, the Social Security Administration, or the Department of Defense.  38 C.F.R. § 3.1(r).  

In this case, the Veteran seeks an effective date earlier than October 22, 2009, for the grant of service connection for bilateral hearing loss and tinnitus.  He asserts that the grant of service connection should go back to his separation from service.  

The Veteran's original claim for service connection for hearing loss was received by the VA on October 24, 1980.  The RO denied his claim in a December 1980 rating decision; the Veteran did not timely appeal, and it became final.  The Veteran filed a claim to reopen on April 14, 1983; the RO denied his claim in an April 1983 rating decision.  The Veteran perfected an appeal, and the claim for entitlement to service connection for bilateral hearing loss was denied in an October 1984 BVA decision. 

The Veteran filed a claim to reopen entitlement to service connection for bilateral hearing loss on September 3, 1996.  The RO denied his claim in a September 1996 decision; the Veteran did not timely appeal, and it became final.  In a statement received by the RO on October 22, 2009, the Veteran submitted a claim to reopen a claim of entitlement to service connection for hearing loss.  A claim for entitlement to service connection for tinnitus was filed on September 21, 2010. 

In April 2012, the RO granted entitlement to service connection for tinnitus and bilateral hearing loss, and assigned an effective date of September 21, 2010.  The Veteran initiated an appeal.  A May 2013 Decision Review Officer (DRO) decision granted an earlier effective date for service connection for bilateral hearing loss and for tinnitus to October 22, 2009.  The Veteran continues to assert that an earlier effective date is warranted. 

While the Board understands the Veteran's concerns, the Board finds that there is no basis to grant an effective date prior to October 22, 2009, for the award of service connection for either hearing loss or tinnitus.  In fact, the Board concludes that an effective date prior to October 22, 2009, is legally precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, '[d]ate of receipt of claim or date entitlement arose, whichever is later').  The Veteran's application to reopen the claim for service connection for hearing loss was granted based upon his October 22, 2009 claim.  Although the medical evidence demonstrates that the Veteran was experiencing hearing loss prior to this date, his claim to reopen (following the last final denial) was not received until October 22, 2009.  Thus, in this case, the later date is the date the claim for service connection for hearing loss was raised (October 22, 2009).  This is the earliest effective date possible based upon the facts in this case and the law and regulations.  See id.

With respect to his claim for service connection for tinnitus, the controlling law and regulations regarding effective dates are clear.  The effective date of an award of compensation based on an original claim (received beyond one year after discharge), will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  In this case, the Veteran's claim for entitlement to service connection for tinnitus was received after the medical evidence first demonstrated that he was experiencing tinnitus problems.  Thus, in this case, the later date is the date the claim was received by VA.  While the Veteran initially raised a claim for tinnitus on September 21, 2010, the RO has granted the Veteran an effective date of October 22, 2009 (the date of his hearing loss claim).  The Board will not disturb this determination. 
   
The Board has considered the Veteran's assertions that service connection for hearing loss and tinnitus should be effective back to his date of separation from service.  The Board acknowledges that VA treatment records show treatment for hearing loss and tinnitus as far back as 2006.  However, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder. Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323; 38 C.F.R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008). 

The first evidence of a claim for service connection for hearing loss and tinnitus, following all final prior decisions, was on October 22, 2009.  The Board finds that there was no formal claim, informal claim, or written intent to file a claim to reopen service connection for hearing loss or for service connection for tinnitus prior to October 22, 2009. 
    
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an effective date earlier than October 22, 2009, for the establishment of service connection for bilateral hearing loss is denied

Entitlement to an effective date earlier than October 22, 2009, for the establishment of service connection for tinnitus is denied




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


